DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 8-11, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 13 of U.S. Patent No. 10,265,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.
	Claims 1, 2, 4, 6, 8-11, 16, and 17 of the instant application are anticipated by patent claims 1, 5, 9, and 13 in that claims 1, 5, 9, and 13 of the patent contains all the limitations of claims 1, 2, 4, 6, 8-11, 16, and 17 of the instant application except for a storage device configured to store at least some of the displayable sensor data. However, storing data in memory is commonly found in many applications including glucose monitoring. Claims 1, 2, 4, 6, 8-11, 16, and 17 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Instant Application 15/931,406
U.S. Patent 10,265,030
1. A glucose monitoring system comprising: a display device configured to receive displayable sensor information from a sensor electronics module physically connected to a continuous analyte sensor, wherein the display device comprises:
1. A method for displaying analyte concentration data on a computing device, comprising: receiving analyte concentration data from a sensor; calculating a clinical value of the analyte concentration data; activating a display of the computing device in a lock state;
displaying a first indication of the calculated clinical value on the display while the computing device is in the lock state, wherein the first indication is associated with a glucose monitoring application comprising a first glucose chart displaying a graphical representation of the analyte concentration data; 
a storage device configured to store at least some of the displayable sensor information;
Obvious to have a storage device
a display; and
at least one input device; wherein the display device is configured to detect movement of or along the at least one input device,
adjusting the first indication by detecting a touchscreen gesture on the display of the computing device while the computing device is in the lock state;
wherein the display device is configured to change a glucose data output parameter in response to the detected movement, and
wherein the display device is configured to update an output of glucose data using the changed glucose data output parameter.
and displaying a second indication of the calculated clinical value without launching the glucose monitoring application, the second indication including a second glucose chart, the second glucose chart displaying a portion of the graphical representation of the first glucose chart.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and claim 1 of U.S. Patent 10,265,030.
Claims of Instant Application
1, 2, 4, 8, 16, 17
9, 11
10
6
Claims of U.S. Patent 10,265,030
1
5
9
13



Claims 1, 4, 5, 6, 11-13, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of U.S. Patent No. 10,278,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.
	Claims 1, 4, 5, 6, 11-13, 16, 18, and 20 of the instant application are anticipated by patent claims 1, 11, and 17 in that claims 1, 11, and 17 of the patent contains all the limitations of claims 1, 4, 5, 6, 11-13, 16, 18, and 20 of the instant application except for a storage device configured to store at least some of the displayable sensor data. However, storing data in memory is commonly found in many applications including glucose monitoring. Claims 1, 4, 5, 6, 11-13, 16, 18, and 20 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Instant Application 15/931,406
U.S. Patent 10,278,650
1. A glucose monitoring system comprising: a display device configured to receive displayable sensor information from a sensor electronics module physically connected to a continuous analyte sensor, wherein the display device comprises:
1. A computerized method for displaying glucose information on a display device of a glucose monitoring system, the method comprising: (a)    receiving glucose data measured by a glucose sensor;
a storage device configured to store at least some of the displayable sensor information;
Obvious to have a storage device
a display; and
at least one input device; wherein the display device is configured to detect movement of or along the at least one input device,
(b)    displaying glucose data in a first display mode in a portrait orientation on a display, the first display mode including a glucose trend line indicative of a glucose level of a host over a time period, the first display mode including at least one event indicator positioned proximate to the glucose trend line at a time when an associated event occurred, wherein the at least one event indicator includes an icon illustrative of the associated event;
(c)    receiving user input indicating a change of display mode; and 
(d)    displaying glucose data in a second display mode in a landscape orientation on the display,
wherein the display device is configured to change a glucose data output parameter in response to the detected movement, and
wherein the display device is configured to update an output of glucose data using the changed glucose data output parameter.
(e)    wherein in the first display mode, the displayed glucose data covers is entirely displayed within a first area of the display and covers a first date range, and wherein in the second display mode, the displayed glucose data covers a second area of the display larger than the first area and a second date range longer than the first date range.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and claim 1 of U.S. Patent 10,278,650.
Claims of Instant Application
1, 4, 5, 11-13, 16, 18
20
6
Claims of U.S. Patent 10,278,650
1
	
11
17



Claims 1, 2, 4, 5, 8, 9, 11, 13, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,504,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.
	Claims 1, 2, 4, 5, 8, 9, 11, 13, 16, and 17 of the instant application are anticipated by patent claims 1 and 2 in that claims 1 and2 of the patent contains all the limitations of claims 1, 2, 4, 5, 8, 9, 11, 13, 16, and 17 of the instant application except for a storage device configured to store at least some of the displayable sensor data. However, storing data in memory is commonly found in many applications including glucose monitoring. Claims 1, 2, 4, 5, 8, 9, 11, 13, 16, and 17 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Instant Application 15/931,406
U.S. Patent 9,504,430
1. A glucose monitoring system comprising: a display device configured to receive displayable sensor information from a sensor electronics module physically connected to a continuous analyte sensor, wherein the display device comprises:
1. A method for displaying healthcare information to a user using a hand-held computing device, comprising: displaying on a touch-sensitive display of a computing device a first window comprising a plurality of charts including at least one glucose trend line and a target range, the target range comprising a lower boundary and an upper boundary, the lower boundary associated with a first glucose concentration value and the upper boundary associated with a second glucose concentration value, wherein the second glucose concentration value is greater than the first glucose concentration value, wherein the at least one glucose trend line and the target range are displayed simultaneously in the first window, wherein the trend line is indicative of a glucose level of a host over a first time period; generating a first event indicator on the plurality of charts in response to a first user input, wherein the first event indicator is positioned on the plurality of charts proximate to the at least one glucose trend line of the plurality of charts to indicate when an insulin delivery event occurred in time; generating a second event indicator on the plurality of charts in response to a second user input, wherein the second event indicator is positioned on the plurality of charts proximate to the at least one glucose trend line of the plurality of charts to indicate when a meal event occurred in time; 
a storage device configured to store at least some of the displayable sensor information;
Obvious to have a storage device
a display; and
at least one input device; wherein the display device is configured to detect movement of or along the at least one input device,
detecting on the touch-sensitive display a user selection of at least one of the first or second event indicator; displaying on the touch-sensitive display information associated with the selected at least one of the first or second event indicator in a second window in response to detecting the user selection of the at least one of the first or second event indicator, wherein the second window is separate from the first window, wherein the second window replaces the first window; and 
wherein the display device is configured to change a glucose data output parameter in response to the detected movement, and
wherein the display device is configured to update an output of glucose data using the changed glucose data output parameter.
changing a time period of the chart from the first time period to a second, different time period in response to a third user input detected by the computing device, wherein changing the time period causes the first and second event indicators to move on the plurality of charts so that the first and second event indicators continue to indicate when the insulin delivery event and the meal event occurred in time.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and claim 1 of U.S. Patent 9,504,430.
Claims of Instant Application
1, 2, 4, 5, 8, 9, 11, 13, 17
16
Claims of U.S. Patent 9,504,430
1
2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 16, 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1).
Regarding claim 1, Harper discloses a glucose monitoring system comprising: a display device configured to receive displayable sensor information from a sensor electronics module physically connected to a continuous analyte sensor, wherein the display device comprises: (Paragraphs 0048-0049, analyte (glucose) monitoring device that displays analyte level data from a sensor used for sampling analyte levels, paragraph 0052)	a storage device configured to store at least some of the displayable sensor information; (Paragraph 0076, memory for storing blood glucose levels)	a display; (Paragraph 0048, display)	and at least one input device; (Paragraph 0081, inputs by buttons or touch screen or an accelerometer, paragraph 0058)	wherein the display device is configured to detect movement of or along the at least one input device, (Paragraph 0058, accelerometer detects changes in orientation of the device)	wherein the display device is configured to change a glucose data output parameter in response to the detected movement, (Paragraph 0058, based on changes in orientation, the displayed screens outputting analyte data will be rotated where it would have been obvious to one of ordinary skill in the art that information related to the change in orientation is equivalent to the glucose data output parameter since both are utilized to cause a change in the display of the data)	and wherein the display device is configured to update an output of glucose data using the changed glucose data output parameter (Paragraph 0058, rotation of the display screens based on the determination that the rotation occurred using information from the accelerometer).
Regarding claim 2, Harper discloses wherein the at least one input device comprises a touchscreen (Paragraph 0081, inputs can be provided by touch screen).
Regarding claim 4, Harper discloses wherein the display device is configured to display a glucose chart displaying glucose information for a period of time (Figure 3C and paragraph 0116, graph of historical analyte data).
Regarding claim 9, Harper discloses wherein the display device is configured to display a trend indicator showing a current trend in the direction of a glucose level for a period of time (Paragraph 0091, trend information icon).
Regarding claim 10, Harper discloses wherein the trend indicator is configured to be displayed as at least one of a different color, font, or font formatting according to the status of the trend indicator (Paragraph 0099, color coded trend information icon).
Regarding claim 11, Harper discloses wherein the display device is configured to display a glucose chart showing glucose information for a period of time along with a glucose change trend indicator (Figures 3A and 3C, historical charts with trend information icons).
Regarding claim 16, Harper discloses wherein the display device is configured display glucose data according to an operation mode, wherein display device is configured to receive a selection of the operation mode from a user (Paragraphs 0081 and 0237-0239, various modes of the device).
Regarding claim 17, Harper discloses wherein the display device is further configured to determine if one or more sets of alert conditions are satisfied by sensor data, and wherein the type of alert associated with the alert conditions depends on the selected operation mode. (Paragraph 0086, alarm icon can be displayed on a graph in the information mode when the analyte level exceeds ta threshold and paragraph 0240, training mode can trigger alarms).
Regarding claim 19, Harper discloses wherein the display device is further configured to transmit a glucose value to a second display device, wherein the display device is configured to transmit image data corresponding to the glucose value (Paragraph 0076, uploading data to a personal computer).
Regarding claim 20, Harper discloses wherein the display device is configured to display a current time value on a glucose chart showing glucose information for a period of time, wherein the glucose chart comprises a time axis, wherein the current time value is displayed at the end of the time axis (Figures 5B, 5D, and 5F, chart displaying data with different current time points where it would be obvious to one of ordinary skill in the art that the current time point can progress to the end of the time axis at 22:00).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1) in view of Huang et al. (US 2009/0063964 A1).
Regarding claim 3, Harper discloses all limitations as discussed in claim 1.
	Harper does not clearly disclose wherein the at least one input device comprises a circular touch sensitive input device.	Huang discloses a user interface implemented as a touch-sensitive circular interface (Figure 1 and paragraph 0016).
	Harper discloses hardware for receiving inputs from a variety of input devices for accepting inputs controlling a display which differed from the claimed input device of a circular touch sensitive input device. Huang discloses the circular touch sensitive input device. As a result, both functions were known in the art to enable a person of ordinary skill in the art to place user inputs using hardware devices. Harper’s input devices could have been substituted with Huang's touch-sensitive circular interface and the results would have been predictable, resulting in control of a display based on inputs received from a touch-sensitive circular interface. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claims 5, 7, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1) in view of Makino (US 2006/0199606 A1).
Regarding claim 5, Harper discloses all limitations as discussed in claim 4.	Harper does not clearly disclose wherein the glucose data output parameter comprises the period of time for which glucose information is displayed.	Makino discloses a device that can display a portion of an image that has to be scrolled in order to view fully when the display is in a portrait orientation (Paragraph 0007) or displaying an image fully when the display is in a landscape orientation (Paragraph 0008).	Makino’s technique of displaying image portions differently based on the orientation of the display would have been recognized by one of ordinary skill in the art to be applicable to the display of a historical analyte chart that can be displayed differently based on the orientation of a device of Harper and the results would have been predictable in the displaying of portions of the historical analyte chart based on the orientation of the display. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claim 7, Harper discloses all limitations as discussed in claim 4.	Harper does not clearly disclose wherein the glucose data output parameter comprises a zoom level, and wherein the display device is configured to display the glucose chart according to the zoom level.	Makino discloses scaling down an image when the display is in a portrait orientation (Paragraph 0007) and not scaling an image when the display is in a landscape orientation (Paragraph 0008).
	Makino’s technique of scaling image portions differently based on the orientation of the display would have been recognized by one of ordinary skill in the art to be applicable to the display of a historical analyte chart that can be displayed differently based on the orientation of a device of Harper and the results would have been predictable in the scaling of the historical analyte chart based on the orientation of the display. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claim 18, Harper discloses all limitations as discussed in claim 1.	Harper further discloses wherein the at least one input device comprises a movement sensor configured to detect a physical movement of the display device (Paragraph 0058, determining if the device is in the portrait or landscape orientation using an accelerometer).	Harper does not clearly disclose wherein the glucose data output parameter comprises a data range for displaying glucose information, wherein the data range is changed when the movement sensor determines that the display has been physically moved.	Makino discloses a device that can display a portion of an image that has to be scrolled in order to view fully when the display is in a portrait orientation (Paragraph 0007) or displaying an image fully when the display is in a landscape orientation (Paragraph 0008).	Makino’s technique of displaying image portions differently based on the orientation of the display would have been recognized by one of ordinary skill in the art to be applicable to the display of a historical analyte chart that can be displayed differently based on the orientation of a device of Harper and the results would have been predictable in the displaying of portions of the historical analyte chart based on the orientation of the display. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1) in view of Arita et al. (US 5,971,922).
Regarding claim 6, Harper discloses all limitations as discussed in claim 4.	Harper does not clearly disclose wherein the glucose chart is configured to display an estimate of a future glucose value.
	Arita discloses displaying predicted blood glucose levels (Column 8, line 60 -column 9, line 14).	Arita’s technique of displaying predicted blood glucose values would have been recognized by one of ordinary skill in the art to be applicable to the analyte monitoring device of Harper and the results would have been predictable in a glucose monitoring device that can display predictions on blood glucose values. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1) in view of Makino (US 2006/0199606 A1) and further in view of Ladouceur et al. (US 2012/0026098 A1).
Regarding claim 8, Harper in view of Makino discloses all limitations as discussed in claim 7.	Harper in view of Makino does not clearly disclose wherein the at least one input device comprises a touchscreen input device, and wherein the detected movement comprises a user touch movement input received by the touchscreen input device.	Ladouceur discloses a touch-selectable soft key that can toggle between a portrait and landscape display mode (Paragraph 0038).	Harper in view of Makino discloses changing the display of analyte data based on a rotation change between a portrait or landscape orientation based on an accelerometer input which differed from the claimed detected movement comprises a user touch movement input received by the touchscreen input device. Ladouceur discloses the detected movement comprises a user touch movement input received by the touchscreen input device. As a result, both functions were known in the art to provide inputs to switch between a portrait and landscape orientation. Harper in view of Makino’s switching between portrait and landscape orientations based on an accelerometer input could have been substituted with Ladouceur’s touch inputs for switching between portrait and landscape orientations and the results would have been predictable in using touch inputs for switching between portrait and landscape orientations to change the display of analyte data. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claims 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1) in view of Costache et al. (US 2007/0203816 A1).
Regarding claim 12, Harper discloses all limitations as discussed in claim 1.	Harper does not clearly disclose wherein the display device is configured to display a glucose chart showing glucose information over a first time period along with a glucose chart displaying glucose information over a second time period, wherein the second time period is longer than the first time period.	Costache discloses displaying two charts for data over two different time periods (Figure 5a and paragraph 0075, lines 1-20).	Costache’s technique of displaying two charts for data over two different time periods would have been recognized by one of ordinary skill in the art to be applicable to the historical analyte data of Harper and the results would have been predictable in the display of the historical analyte data using two charts each having different time periods. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claim 13, Harper discloses all limitations as discussed in claim 1.	Harper further discloses displaying a trend information icon with a chart (Figures 3A and 3C).	Harper does not clearly disclose wherein the display device is configured to display a glucose change trend indicator indicating glucose information for a first time period along with a glucose chart showing glucose information for a second time period 	Costache discloses displaying two charts for data over two different time periods (Figure 5a and paragraph 0075, lines 1-20).	Costache’s technique of displaying two charts for data over two different time periods would have been recognized by one of ordinary skill in the art to be applicable to the display of historical analyte data with trend information icons of Harper and the results would have been predictable in the display of the historical analyte data using two charts each having different time periods and trend information icons. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claim 14, Harper discloses all limitations as discussed in claim 1.	Harper does not clearly disclose wherein the display device is configured to display a navigation bar showing glucose information for a first time period along with a glucose chart showing glucose information for a second time period, wherein the first time period is greater than the second time period.	Costache discloses a viewing lens that shows a data over time from a portion of an overview chart in a main chart where the main chart has a smaller time period than the overview chart (Figure 5a and paragraph 0075, lines 1-32).	Costache’s technique of displaying two charts for data over two different time periods that controlled by a viewing lens would have been recognized by one of ordinary skill in the art to be applicable to the historical analyte data of Harper and the results would have been predictable in the display of the historical analyte data using two charts each having different time periods controlled by a viewing lens. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harper et al. (US 2017/0086756 A1) in view of Costache et al. (US 2007/0203816 A1) and further in view of Alsbury et al. (US 2010/0251151 A1).
Regarding claim 15, Harper in view of Costache discloses all limitations as discussed in claim 14. 	Harper in view of Costache does not clearly disclose wherein the detected movement corresponds to a movement of the navigation bar, and wherein the second time period is changed in response to the position of the navigation bar.	Alsbury discloses using tilt inputs that can be measured using an accelerometer (Paragraph 0019 to control scrolling of a chart (Paragraph 0031). 	Alsbury’s tilt inputs for controlling the display of data such as a chart would have been recognized by one of ordinary skill in the art to be applicable to the display of multiple charts of analyte data with a viewing lens of Harper in view of Costache and the results would have been predictable in the use of tilt inputs to control the display of multiple charts of analyte data with a viewing lens. Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayter et al. (US 2009/0164239 A1) discloses display of trend charts and graphs of glucose data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613